PER CURIAM. AFFIRMED. See Fla. R. Grim. P. 3.704(d)(14) (expressly providing that “pri- or record” on criminal punishment code scoresheet includes convictions for offenses committed by the offender as a juvenile); Mendoza-Magadan v. State, 217 So.3d 112, 113 (Fla. 4th DCA 2017) (rejecting defendant’s argument that his prior juvenile dispositions rendered without a jury trial should not be included on his score-sheet when calculating the lowest permissible prison sentence); Nichols v. State, 910 So.2d 863, 865 (Fla. 1st DCA 2005) (holding that a defendant’s “prior juvenile dispositions are valid as prior criminal convictions because Florida’s juvenile procedures are constitutionally sound”) (citing N.C. v. Anderson, 882 So.2d 990 (Fla. 2004))). COHEN, C.J., LAMBERT and EISNAUGLE, JJ., concur.